553 So. 2d 396 (1989)
Patricia FITZPATRICK, Appellant,
v.
STATE of Florida, Appellee.
No. 89-160.
District Court of Appeal of Florida, Fifth District.
December 14, 1989.
James B. Gibson, Public Defender, and Kathryn Rollison Radtke, Asst. Public Defender, Daytona Beach, for appellant.
Robert A. Butterworth, Atty. Gen., Tallahassee, and Fleming Lee, Asst. Atty. Gen., Supervising Atty., and Robin A. Compton, Certified Legal Intern, Daytona Beach, for appellee.
SHARP, Judge.
Fitzpatrick appeals the imposition of costs and the order of restitution imposed without notice and opportunity to be heard. The state concedes error. Mays v. State, 519 So. 2d 618 (Fla. 1988); Jenkins v. State, 444 So. 2d 947 (Fla. 1984); Brooks v. State, 490 So. 2d 173 (Fla. 5th DCA 1986). We therefore quash the imposition of costs and the order of restitution.
ORDER QUASHED as to costs and restitution.
COBB and GOSHORN, JJ., concur.